Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered February 20, 2002, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, and bail jumping in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to be present during sidebar questioning of prospective jurors (see People v Antommarchi, 80 NY2d 247 [1992]). Such waiver was evidenced by defense counsel’s statement in court regarding the defendant’s waiver, the defendant’s acknowledgement of his waiver during the court’s inquiry of him, and his execution of the written waiver form (see People v Velasquez, 1 NY3d 44 [2003]; People v Tappin, 264 AD2d 449 [1999]). Altman, J.P., Florio, Luciano and Mastro, JJ., concur.